Citation Nr: 0428199	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-31 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Chapter 35 educational assistance for 
dependents.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  He died in September 2001.  The appellant is his 
widow.  The appellant testified at a Board hearing at the RO 
in June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, that denied claims for service 
connection for the cause of the veteran's death, for 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 and for educational assistance under 
38 USC Chapter 35.


FINDINGS OF FACT

1.  The veteran died in September 2001; his death certificate 
lists the cause of death as lung cancer.  Bone metastases is 
listed as a significant condition that contributed to death, 
but did not result in the underlying lung cancer.

2.  The veteran's service personnel records do not reveal 
that he was in Vietnam during the time period beginning on 
January 9, 1962, and ending on May 7, 1975.

3.  During his lifetime, the veteran did not establish 
service connection for any disability.

4.  Disability associated with the veteran's death was not 
manifested during the veteran's period of active duty service 
or for many years after his discharge from service, nor was 
his lung cancer and bone metastases otherwise related to such 
service.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his discharge from service in July 1972 
for a period of not less than 5 years immediately preceding 
death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2004), 20.1106 
(2003).

3.  The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met. 38 U.S.C.A. §§ 3501(a)(1), 5107 (West 2002); 38 
C.F.R. § 21.3021(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
October 2002, which was prior to the February 2003 rating 
decision on appeal.  Thus, the express requirements set out 
by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case and all necessary development has been 
accomplished.  In the October 2002 letter, as well as the 
August 2003 statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In the October 2002 letter, VA informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  VA also informed the appellant that due to a 
change in the state law, hospitals and doctors were no longer 
accepting VA's standard release of information form in death 
cases and that it was up to the appellant to obtain the 
veteran's terminal records from the hospice he stayed at as 
well as any other medical evidence.  Accordingly, the record 
shows that the appellant did submit private medical records 
during the June 2004 Board hearing and waived RO review of 
the evidence.  The evidence included hospital records in May 
2001 and July 2001, but did not include the terminal records 
from the hospice where the veteran died.   

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

Private medical records show that the veteran received lumbar 
epidural steroid injections in April 2001 and May 2001 for 
back pain that began after he fell on ice in December 2000.  
He was subsequently admitted to a private hospital in May 
2001 due to worsening back pain and lower extremity weakness 
and was found to have metastatic lung cancer to the scapula, 
ribs and vertebrae.  Radiation treatment was administered.  
These hospital records show that the veteran had not seen a 
physician in 25 years and denied having any other medical 
problems.  He was discharged to home after 18 days of 
hospitalization.  

In July 2001, the veteran was admitted to a private hospital 
strictly for better pain management.  He was transferred to a 
hospice home approximately eight days later.  

A death certificate on file shows that the veteran died of 
lung cancer while under hospice care in September 2001.  It 
also shows that bone metastases was a significant condition 
that contributed to his death, but did not result in the 
underlying lung cancer.  An autopsy was not performed.

On file is an Attending Physician's Statement completed in 
November 2001 for insurance purposes showing that the veteran 
had had non small cell lung cancer with spine metastases and 
bone metastases and probable right adrenal metastases.  

In June 2004, the appellant testified before the Board that 
the veteran had not served in Vietnam, but that he worked in 
supplies in service and my have come in contact with 
something that possibly contributed to the metastases on his 
adrenal gland.  She said that she had never discussed with a 
physician the possibility of a connection between the cancer 
that caused the veteran's death and anything in service.  She 
also testified that the veteran had worked two weekends prior 
to finding out he had lung cancer at which time he was given 
three months to live.

III.  Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service- connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as lung cancer, with bone 
metastases as a significant condition that contributed to his 
death.  At the time of his death, the veteran was not service 
connected for any disabilities. However, the appellant 
maintains that the veteran's fatal disease could possibility 
be linked to something he handled in service. 

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service incurrence for 
certain diseases, including a malignant tumor, will be 
presumed if it becomes manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309; 
38 U.S.C.A. §§ 1101, 1112, 1113.

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service. 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  These diseases 
include respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and shall be service connected if they 
manifest to a degree of 10 percent or more at any time after 
service, with exceptions no applicable here.  38 C.F.R. § 
3.309(e).

In the instant case, the veteran died in September 2001.  The 
only cause of death reported was lung cancer with bone 
metastases.  Service connection was not in effect for these 
conditions and there is no evidence in the service medical 
records demonstrating the presence of the disorders during 
the veteran's active duty service or for many years after his 
discharge.  In fact, the veteran's lung, chest and lower 
extremities were noted to be clinically normal during his 
July 1972 separation examination and he was not diagnosed as 
having these fatal illnesses until many years after service.  
There is therefore no basis for finding that the cancer was 
manifested during service so as to show direct incurrence, or 
that the cancer was manifested within the one-year 
presumption period for cancers.  See 38 U.S.C.A. §§ 1101, 
1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Board 
notes that while the appellant initially claimed service 
connection for lung cancer due to exposure to Agent Orange in 
Vietnam, she later testified that the veteran never served in 
Vietnam.  Indeed, this is consistent with the veteran's 
service records, including his DD Form 214, which do not show 
that he received any Vietnam service medals or otherwise 
served in Vietnam.  Accordingly, the regulations pertaining 
to presumptive service connection for certain diseases due to 
exposure to herbicides in Vietnam are not applicable in this 
case.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the appellant's testimony regarding 
the possibility of a relationship between the veteran's fatal 
cancer and service.  However, the appellant has not 
demonstrated that she has the medical expertise that would 
render competent her statements exploring the possibility of 
a relationship between the veteran's service and fatal lung 
cancer with bone metastases.  Her opinion alone cannot meet 
the burden imposed by 38 C.F.R. § 3.312 with respect to the 
relationship between the death of the veteran and service.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
competent medical evidence of record does not in any manner 
suggest that the veteran's service played any direct or 
contributory role in his death.  38 C.F.R. § 3.312.

Based on the record, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's fatal lung cancer with bone metastases were 
manifested during service, or that they were otherwise 
related to his military service.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

In this case, the veteran was not "in receipt of" a total 
disability rating at the time of his death.  Furthermore, the 
record shows that the veteran had not applied for 
compensation for lung cancer or bone metastases or for 
unemployability benefits during his lifetime and in fact 
worked until just a few months prior to his demise, at which 
time he learned that he had lung cancer and bone metastases.  
As there was no claim of service connection for cancer or for 
unemployability during the veteran's lifetime, there is no VA 
decision concerning the issue of service connection, 
disability evaluation, or effective date, to predicate the 
claim of error by VA in order to establish that the veteran 
was entitled to receive as total rating during his lifetime.

As the veteran was "not in receipt of" or "entitled to 
receive" compensation at the rate of 100 percent (total 
rating) due to a service-connected disability for a period of 
ten or more years immediately preceding death, the appellant 
is not entitled to DIC benefits.  Therefore, the claim must 
be denied, due to the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Dependents' Educational Assistance

In order for the appellant to be eligible for educational 
assistance for dependents under the provisions of Chapter 35, 
the veteran must have died of a service-connected disability, 
or been evaluated as permanently and totally disabled for a 
period of 10 years prior to his death.  See 38 U.S.C.A. § 
3501(a)(1); 38 C.F.R. § 21.3021(a).

As noted above, the veteran was not service-connected for any 
disabilities at the time of his death.  Furthermore, the 
veteran was not evaluated as permanently and totally disabled 
for a period of 10 years prior to his death.  Thus, the 
appellant does not meet the basic requirements for 
educational assistance under the provisions of Chapter 35.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit.  See Sabonis, 6 Vet. 
App. 426 (1994).




ORDER

The appeal as to all three issues is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



